Citation Nr: 1806621	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's death was wrongfully and intentionally caused by his surviving spouse, the appellant, so as to bar her from receiving VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 until July 2006.  The Veteran died while still on active duty.  The appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision issued by the Department of Veterans Affairs Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's claim for dependency and indemnity compensation (DIC) benefits under 38 C.F.R. § 3.11 (2017).

The appellant currently resides within the jurisdiction of the RO in Atlanta, Georgia.  Although the Philadelphia ROIC retains jurisdiction in this appeal because it involves a claim for death pension benefits, this appeal is being remanded again to the RO in Atlanta, Georgia, because of the appellant's request to have additional evidence which was submitted at the November 2016 Board hearing reviewed by the RO.  The issue was remanded in August 2015 and June 2016 so the appellant could be scheduled for a hearing.  In November 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

At the November 2016 Board hearing, the appellant submitted additional evidence that she stated did not wish to waive AOJ review and requested that the case be returned to the AOJ for adjudication.  
Additionally, at the hearing the appellant was instructed to make an attempt to obtain any additional evidence she could that supported her claim, to include any medical records at the time of her husband's death, police reports, and any documents or evidence in the possession of her previous attorney from the criminal trial.  Since the hearing some additional evidence has been submitted and associated with the claims file.  Accordingly, the appeal must be remanded in order for the AOJ to consider the additional evidence in the first instance and issue a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

Review all evidence of record, specifically to include the additional evidence submitted at, and associated with the claims file since, the November 2016 Board hearing and readjudicate the appellant's appeal.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and she should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

